               Case 3:18-cv-06025-RSL Document 165 Filed 03/31/21 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
      ANIMAL LEGAL DEFENSE FUND,                        )
10                                                      )
                       Plaintiff,                       )   Case No. 3:18-cv-06025-RSL
11            v.                                        )
12                                                      )   STIPULATED MOTION FOR RELIEF
      OLYMPIC GAME FARM, INC., ROBERT                   )   FROM DEADLINES AND ORDER
13    BEEBE, JAMES BEEBE, and KENNETH                   )
      BEEBE,                                            )
14                                                      )
15                  Defendants.                         )
      ______________________________________            )
16
     I.      MOTION
17
18           Pursuant to Local Civil Rule 7(j), Plaintiff Animal Legal Defense Fund (“ALDF”)
19   respectfully requests the Court extend the deadline for filing dispositive motions and Daubert
20
     motions by fifteen minutes, i.e., to 12:15 am on March 26, 2021. Defendants have stipulated to
21
     this relief.
22
23   II.     STATEMENT IN SUPPORT

24           The undersigned counsel for ALDF experienced technical difficulties finalizing and filing
25
     some of the papers supporting ALDF’s motion for summary judgment and Daubert motion,
26
     which delayed the filing and service to just after midnight on March 25, 2021. The short delay
27
28   has not caused any prejudice and will not impact the case schedule.

29    STIPULATED MOTION FOR RELIEF FROM                             Smith & Lowney, p.l.l.c.
                                                                     2317 East John Street
      DEADLINES                                                    Seattle, Washington 98112
      No. 3:18-cv-06025-RSL- 1                                           (206) 860-2883
          Case 3:18-cv-06025-RSL Document 165 Filed 03/31/21 Page 2 of 3




         RESPECTFULLY SUBMITTED and stipulated to this 30th day of March, 2021.
 1
 2                   Smith & Lowney, PLLC
 3                   By: /s/Claire E. Tonry
 4                   Claire E. Tonry, WSBA No. 44497
                     Attorneys for Plaintiff
 5                   2317 E. John St.,
                     Seattle, WA 98112
 6
                     Tel: (206) 860-2124; Fax: (206) 860-4187
 7                   E-mail: claire@smithandlowney.com

 8                   Attorneys for Plaintiff

 9
                     STOEL RIVES LLP
10
11                   /s/ Jason T. Morgan
                     Jason T. Morgan, WSBA No. 38346
12
                     jason.morgan@stoel.com
13                   Aric H. Jarrett, WSBA No. 39556
                     aric.jarrett@stoel.com
14                   James C. Feldman, WSBA No. 51271
15                   james.feldman@stoel.com
                     600 University Street, Suite 3600
16                   Seattle, WA 98101
                     Telephone: 206.624.0900
17
18                   Attorneys for Defendants

19
20
21
22
23
24
25
26
27
28
29   STIPULATED MOTION FOR RELIEF FROM                    Smith & Lowney, p.l.l.c.
                                                            2317 East John Street
     DEADLINES                                            Seattle, Washington 98112
     No. 3:18-cv-06025-RSL- 2                                   (206) 860-2883
             Case 3:18-cv-06025-RSL Document 165 Filed 03/31/21 Page 3 of 3




 1
 2                                              ORDER
 3
            The Court, having considered Plaintiff Animal Legal Defense Fund’s stipulated motion
 4
 5   for relief from deadlines, hereby GRANTS Plaintiff’s motion. The deadlines for dispositive

 6   motions and Daubert motions is extended by fifteen minutes, to 12:15 am on March 26, 2021.
 7
 8
            Dated this 31st day of March, 2021.
 9
10
11                                               HONORABLE ROBERT S. LASNIK
                                                 UNITED STATES DISTRICT JUDGE
12
13
14   Presented by:
15   /s/Claire E. Tonry
     Claire E. Tonry, WSBA No. 44497
16   Attorneys for Plaintiff
     2317 E. John St.,
17
     Seattle, WA 98112
18   Tel: (206) 860-2124; Fax: (206) 860-4187
     E-mail: claire@smithandlowney.com
19
20
21
22
23
24
25
26
27
28
29    STIPULATED MOTION FOR RELIEF FROM                           Smith & Lowney, p.l.l.c.
                                                                   2317 East John Street
      DEADLINES                                                  Seattle, Washington 98112
      No. 3:18-cv-06025-RSL- 3                                         (206) 860-2883
